Title: To James Madison from George Davis, 29 December 1807
From: Davis, George
To: Madison, James



Sir
Tripoli 29. December 1807.

I have suffered a greater length of time than usual to elapse since the date of my last respects, because little occurred worthy of communicating, and opportunities of forwarding my dispatches are very unfrequent.
On the 21. Ultimo the Bashaw again renewed his demand for the Gun-boats.  He says that the Commissioner, at the signing of the peace, promised to write to Government and exert his influence to obtain them for him.  His repeated instances on this subject makes me desirous of receiving your instructions respecting them.
It is considered an object of importance and of public utility to divert, as much as possible, the resourses of the Barbary Regencies from piracy, by employing them in Commercial or other harmless purposes.  Actuated by this motive I have made a temporary arrangement with the Bashaw to open his Barilla works and to supply him with the means of transporting it to other countries.  Altho’ this may ultimately be attended with private advantage, yet it’s continuance is made entirely dependant upon the approbation of Government.
The Tartan which conveyed the family of the Ex-Bashaw to Syracuse, returned on the evening of the the 24. Instant.  The cause of her detention will be explained by the enclosed extracts from Mr. Barker’s letters.
At an interview with His Excellency on the 25th. I obtained the agreement for the support of his brother’s family of which the enclosed is a copy.  It is written in french because the Minister is most conversant in that language.
May I be permitted to suggest, that a pension of one thousand dollars ⅌ Annum from our Government, in addition to the liberal allowance made by the Bashaw, will tend much more to the permanent comfort of the Exile, than the advance of the sum which was contemplated by Congress.  From his Known imprudence should his all be at once placed within his power, it would soon be squandered.  If the Consul at Tangier was authorised to pay him, monthly or quarterly, the joint allowance, it would support him in opulence.  I do not doubt the Bashaw’s punctual compliance with his engagement.
The enclosures No. 1 & 2 are copies of the Ex-Bashaw’s letter to me and my answer.  No. 3 is a copy of my letter to W. W. Barker, Esq: U. S. Naval Agent at Syracuse.  With profound respect & consideration, I have the honor to be Sir, Yr. Mo: Obt. Servant

George Davis

